Citation Nr: 0916850	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to March 
1993 and September 2004 to June 2005 with four months 
additional active service and additional service in the 
National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in March 2009.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a new 
examination should be conducted for the claims for increased 
initial ratings for left and right knee disabilities.  At the 
March 2009 hearing, the Veteran testified that his right and 
left knee disabilities had worsened since the August 2007 
examination and since the most recent treatment records 
associated with the file.  Therefore, the Board finds that a 
contemporaneous and thorough VA examination is required to 
determine the severity of the right and left knee 
disabilities.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:



1.  The AMC should obtain all outstanding 
VA treatment records.  The AMC should 
also ask the Veteran whether there are 
any outstanding private medical records; 
all reported outstanding private 
treatment records should be requested.  

2.  The AMC should schedule the Veteran 
for a VA examination at the Portland VA 
Medical Center to determine the current 
extent and severity of his right and left 
knee disabilities.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

3.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




